Case: 20-30003     Document: 00515529940         Page: 1      Date Filed: 08/17/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 17, 2020
                                No. 20-30003                      Lyle W. Cayce
                                                                       Clerk

 Sean Wesley,

                                                           Plaintiff—Appellant,

                                     versus

 James LeBlanc, Secretary, Louisiana Department of
 Corrections; John Doe, Warden 1-7; John Doe, Sheriff 1-
 2,

                                                       Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:18-CV-976


 Before STEWART, GRAVES, and HIGGINSON, Circuit Judges.
 Per Curiam:*
        Sean Wesley, Louisiana prisoner # 372598, moves this court for leave
 to proceed in forma pauperis (IFP) on appeal following the dismissal of his
 42 U.S.C. § 1983 complaint as malicious and frivolous under 28 U.S.C.



        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30003      Document: 00515529940          Page: 2     Date Filed: 08/17/2020




                                   No. 20-30003


 § 1915(e)(2)(B) and § 1915A(b). Wesley’s motion is construed as a challenge
 to the district court’s determination that the appeal is not taken in good faith.
 See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry
 “is limited to whether the appeal involves ‘legal points arguable on their
 merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
 (5th Cir. 1983) (citations omitted). Our review is de novo. See Green v.
 Atkinson, 623 F.3d 278, 280 (5th Cir. 2010); Geiger v. Jowers, 404 F.3d 371,
 373 (5th Cir. 2005).
        The district court dismissed Wesley’s complaint on the ground that
 his claims arose out of the same series of events that were the subject of prior
 § 1983 lawsuits that Wesley had filed IFP. In his prior lawsuits, as in the
 current suit, Wesley had complained that he received inadequate treatment
 for his hepatitis C and that the various named defendants in those suits were
 deliberately indifferent to his medical needs. On appeal, Wesley contends
 that the district court erred by dismissing the case against him because the
 named defendant, James LeBlanc, was not named in his prior lawsuits and he
 is the only party who can now adequately afford Wesley the relief he seeks.
        An action may be dismissed as malicious and frivolous if it duplicates
 claims raised by the same plaintiff in a previous or pending litigation. Pittman
 v. Moore, 980 F.2d 994, 994-95 (5th Cir. 1993); Wilson v. Lynaugh, 878 F.2d
846, 850 (5th Cir. 1989). Wesley has not shown that the district court erred
 in dismissing his complaint as duplicative and malicious. See Pittman, 980
F.2d at 994-95.
        Wesley’s motion for leave to proceed IFP is denied, and the appeal is
 dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24. Wesley has
 accumulated three strikes for purposes of 28 U.S.C. §1915(g). Accordingly,
 he may no longer proceed IFP in any civil action or appeal filed while he is




                                        2
Case: 20-30003     Document: 00515529940         Page: 3    Date Filed: 08/17/2020




                                  No. 20-30003


 incarcerated or detained in any facility unless he is under imminent danger of
 serious physical injury. See § 1915(g).
        APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. §
 1915(g) BAR IMPOSED.




                                       3